Citation Nr: 1419354	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for Hepatitis C, to include as due to herbicide exposure.

2. Entitlement to service connection for actinic keratosis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1969 to April 1972, to include a tour of duty in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  February 2010 and November 2009 rating decisions by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for hepatitis C and actinic keratosis.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2012 Board hearing conducted in Denver, Colorado. A transcript of the hearing is of record. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claims. See 38 C.F.R. § 3.159.

The Veteran contends that he contracted hepatitis C and actinic keratosis during service while stationed in the Republic of Vietnam. Specifically, he alleges that his risk factors for hepatitis C include drinking untreated, muddy brown water, providing medical assistance to fellow soldier's open wounds without the use of latex gloves or other protection from viral infection, and just being present in the typical combat environment itself. As for the actinic keratosis, the Veteran alleges that approximately 3 months after he returned from Vietnam, he began to develop sores on his neck, face, arms, and back. The Veteran now maintains exposure to Agent Orange while in Vietnam as well. Therefore, he believes that service connection is warranted for both disabilities.

The Veteran gave credible testimony pertaining to his service connection claims at an August 2012 Board hearing. During such hearing, the Veteran stated that his VA physicians have told him that his hepatitis C and actinic keratosis disabilities could likely be caused by or related to his exposure to Agent Orange during service. The Board notes that the Veteran is competent to report what medical professionals have told him as it relates to the relationship between his current disabilities and his military service. 

As the Board hearing was the first time that the Veteran alleged that his disabilities were due to his herbicide exposure during service, he has not received notice of what is needed to substantiate the secondary service connection theory of entitlement (or of his/VA's respective responsibilities in evidentiary development of this theory of entitlement), and the RO has not addressed this theory of entitlement in the first instance. The February 2010 and November 2009 rating decisions on appeal denied service connection for hepatitis C and actinic keratosis on a direct basis only, with no consideration of secondary service connection due to herbicide exposure. The Board notes the Veteran has asserted a new theory of entitlement, but it remains the same claims of hepatitis C and actinic keratosis. See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (noting that although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim). On remand, proper notice with respect to service connection on a secondary basis must be provided.

As for the Veteran's hepatitis C claim, review of the record reveals that the Veteran underwent a VA examination to determine its etiology in January 2010. During the examination, the examiner reviewed the Veteran's claims file and the known risk factors contained therein, to include intravenous drug use (heroin), sexual promiscuity with unknown protection usage, a 1984 blood transfusion, and tattoo placements. The examiner determined that the Veteran's hepatitis C disability was most likely caused by the result of intravenous drug use during service in 1971 and supported his position by stating that the risk ratio of contracting hepatitis C from intravenous drug use is 50 times the average risk, while the other known risk factor's risk ratios were considerably lower. However, the examiner did not consider the Veteran's conceded herbicide exposure (Agent Orange) during service in determining the medical etiology of his hepatitis C disability, as the Veteran did not assert such theory until after the January 2010 VA examination had been conducted. As such, the Board finds that the hepatitis C claim must be remanded to obtain an addendum opinion on this matter.

Next, the Board finds that the Veteran has reported near-continuous symptoms since service with respect to his actinic keratosis disability. Again, the Veteran specifically testified during his August 2012 Board hearing that he developed sores on his neck, face, arms, and back approximately 3 months after returning from service in Vietnam and has suffered from such ever since that time. Furthermore, the Veteran competently testified that his VA physicians have told him that herbicide exposure could likely cause his actinic keratosis disability. In light of such and considering the Veteran's in-service herbicide exposure, the Board finds that a VA examination to determine the existence and etiology of his actinic keratosis disability is warranted. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (finding that VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service).

Lastly, the Board notes that the most recent VA treatment records on file pertaining to the Veteran's hepatitis C and actinic keratosis disabilities are from the Denver VAMC dated in September 2012. Efforts must be made to obtain any outstanding records before the Board will adjudicate this matter.


Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran with 38 C.F.R. § 3.159(b) notice for claims of service connection for hepatitis C and actinic keratosis on a secondary basis (specifically, as secondary to the Veteran's in-service herbicide exposure). The Veteran should have an adequate opportunity to respond.

2. Obtain any outstanding treatment records from all appropriate VA facilities, to include the Denver VAMC, dated from September 2012 through present.

3. After the completion of the above, obtain a supplemental opinion from the examiner who conducted the January 2010 VA examination for the Veteran's hepatitis C claim. If the examiner is not available, obtain an opinion from another equally qualified medical professional. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. A copy of this remand and the claims file must be reviewed in conjunction with this request and the report thereof should reflect that such review occurred. 

The examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that the Veteran's hepatitis C was incurred in or is otherwise related to military service. The examiner is requested to specifically consider the Veteran's herbicide exposure during military service. 

A clear explanation for any opinion expressed is required. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Schedule the Veteran for an appropriate VA examination with respect to his claim for service connection for actinic keratosis by an examiner of appropriate expertise. After a review of the history of the disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran's actinic keratosis, is causally related to an event, injury, or disease in service, to include herbicide exposure (Agent Orange). 

The claims file must be reviewed in conjunction with this request and the report thereof should reflect that such review occurred. 

A clear explanation for any opinion expressed is required. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5. After the above development has been completed, readjudicate the issues on appeal, considering all evidence of record. If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as appropriate.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


